UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MICHAEL O. DEVAUGHN, a/k/a             
Michael DeVaughn,
               Plaintiff-Appellant,
                 v.
ISAAC JOHNSON, JR., Assistant United             No. 03-6407
States Attorney; J. WESLEY
HOLBROOK, Assistant United States
Attorney,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
               Margaret B. Seymour, District Judge.
                         (CA-01-2657-4-24)

                  Submitted: September 15, 2003

                      Decided: October 17, 2003

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Michael O. DeVaughn, Appellant Pro Se.
2                        DEVAUGHN v. JOHNSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael DeVaughn seeks to appeal the district court’s order adopt-
ing the magistrate judge’s recommendation to dismiss without preju-
dice DeVaughn’s Bivens1 action. We dismiss the appeal for lack of
jurisdiction because the notice of appeal was not timely filed.

   When the United States or its officer or agency is a party, the
notice of appeal must be filed no more than sixty days after the entry
of the district court’s final judgment or order, Fed. R. App. P.
4(a)(1)(B), unless the district court extends the appeal period under
Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.
App. P. 4(a)(6). This appeal period is "mandatory and jurisdictional."
Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quot-
ing United States v. Robinson, 361 U.S. 220, 229 (1960)).

   The district court’s order dismissing DeVaughn’s Bivens action
was entered on the docket on July 3, 2002, and its order denying his
motion for reconsideration under Fed. R. Civ. P. 59(e) was entered on
August 16, 2002. On February 14, 2003, DeVaughn filed his notice
of appeal and a motion to reopen the appeal period under Fed. R.
App. P. 4(a)(6).2 Although the district court granted DeVaughn’s
motion to reopen the appeal period, we find DeVaughn is not entitled
to that relief. DeVaughn’s motion of December 19, 2002 demon-
strates that he learned of the district court’s order denying reconsider-
ation by that date. The plain language of Rule 4(a)(6) requires a
motion to reopen be filed "within 180 days after the judgment or
order is entered or within 7 days after the moving party receives
notice of the entry, whichever is earlier" (emphasis added). Because
    1
    Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971).
  2
    See Houston v. Lack, 487 U.S. 266, 276 (1988).
                        DEVAUGHN v. JOHNSON                           3
DeVaughn’s motion to reopen was filed more than seven days after
he received notice of the order denying reconsideration, the district
court lacked authority to reopen the appeal period. See Hensley v.
Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981) (not-
ing expiration of the time limits in Rule 4 deprives the court of juris-
diction).

  Accordingly, we dismiss this appeal as untimely.3 We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED
  3
   See also Marcangelo v. Boardwalk Regency, 47 F.3d 88, 91 (3d Cir.
1995) ("The time limits provided by [Rule] 4(a)(6) . . . are ‘mandatory
and jurisdictional,’ and the courts are required to dismiss untimely
appeals sua sponte.").